Exhibit 10.2

AMENDMENT TO SECOND AMENDED AND RESTATED
LIQUIDITY ASSET PURCHASE AGREEMENT

(re: Mohawk Factoring, Inc.)

This Amendment to the Second Amended and Restated Liquidity Asset Purchase
Agreement (this "Amendment") is entered into as of August 2, 2004 among BLUE
RIDGE ASSET FUNDING CORPORATION, a Delaware corporation, and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, individually as a
Liquidity Purchaser, as Liquidity Agent, and as Blue Ridge Agent.  Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Liquidity Agreement (hereinafter defined).

RECITALS:

WHEREAS, the parties hereto have entered into a Second Amended and Restated
Liquidity Asset Purchase Agreement, amended and restated as of August 4, 2003
(the "Liquidity Agreement"); and

WHEREAS, the parties hereto desire to amend the Liquidity Agreement in a manner
consistent with the requirements set forth therein;

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

SECTION 1.   Amendment to the Liquidity Agreement.  The definition of "Purchase
Termination Date" is hereby amended and restated to read in its entirety as
follows:

"Purchase Termination Date" means August 1, 2005.

            SECTION 2.  Liquidity Agreement in Full Force and Effect as
Amended.  Except as specifically amended hereby, the Liquidity Agreement shall
remain in full force and effect.  All references to the Liquidity Agreement
shall be deemed to mean the Liquidity Agreement as modified hereby.  This
Amendment shall not constitute a novation of the Liquidity Agreement, but shall
constitute an amendment thereof.  The parties hereto agree to be bound by the
terms and conditions of the Liquidity Agreement, as amended by this Amendment,
as though such terms and conditions were set forth herein.

SECTION 3.  Miscellaneous.

                        (a)  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

                        (b) The descriptive headings of the various sections of
this Amendment are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions thereof.

                        (c)             THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES.

[remainder of page intentionally left blank]

 

            IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

WACHOVIA BANK, NATIONAL ASSOCIATION, individually, as Blue Ridge Agent and
Liquidity Agent

By:_______________________
Name:

Title:

 

BLUE RIDGE ASSET FUNDING CORPORATION


By:            Wachovia Capital Markets, LLC,
            as Attorney-In-Fact

By:_______________________
Name:

Title: